In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________

No. 18-2019
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.

EDWARD BISHOP,
                                             Defendant-Appellant.
                   ____________________

       Appeal from the United States District Court for the
        Northern District of Indiana, South Bend Division.
      No. 3:17-cr-55 RLM-MGG — Robert L. Miller, Jr., Judge.
                   ____________________

 ARGUED NOVEMBER 14, 2018 — DECIDED DECEMBER 7, 2018
              ____________________

   Before EASTERBROOK, SYKES, and SCUDDER, Circuit Judges.
    EASTERBROOK, Circuit Judge. A drug deal went wrong. Af-
ter receiving a dose of pepper spray from his customer, Ed-
ward Bishop shot her in the arm. A jury convicted him of
discharging a ﬁrearm during a drug transaction, 18 U.S.C.
§924(c), and the judge sentenced him to 120 months’ impris-
onment. He presents one contention on appeal: that the war-
rant authorizing a search of his cell phone—a search that
turned up incriminating evidence—violated the Fourth
2                                                           No. 18-2019

Amendment’s requirement that every warrant “particularly
describ[e] the place to be searched, and the persons or things
to be seized.”
    This warrant described the “place to be searched” as the
cell phone Bishop carried during the ahempted sale, and it
described the things to be seized as:
    any evidence (including all photos, videos, and/or any other dig-
    ital ﬁles, including removable memory cards) of suspect identity,
    motive, scheme/plan along with DNA evidence of the crime of
    Criminal Recklessness with a deadly weapon which is hidden or
    secreted [in the cellphone or] related to the oﬀense of Dealing il-
    legal drugs.

That is too general, Bishop asserts, because it authorized the
police to rummage through every application and ﬁle on the
phone and left to the oﬃcers’ judgment the decision which
ﬁles met the description. The district court found the war-
rant valid, however, and denied the motion to suppress.
    Bishop is right about the facts. This warrant does permit
the police to look at every ﬁle on his phone and decide
which ﬁles satisfy the description. But he is wrong to think
that this makes a warrant too general. Criminals don’t adver-
tise where they keep evidence. A warrant authorizing a
search of a house for drugs permits the police to search eve-
rywhere in the house, because “everywhere” is where the
contraband may be hidden. United States v. Ross, 456 U.S.
798, 820–21 (1982); Steele v. United States, 267 U.S. 498, 503
(1925). And a warrant authorizing a search for documents
that will prove a crime may authorize a search of every doc-
ument the suspect has, because any of them might supply
evidence. To see this, it isn’t necessary to look beyond An-
dresen v. Maryland, 427 U.S. 463 (1976), in which the Court
No. 18-2019                                                                  3

considered a warrant that permihed a search of every docu-
ment in a lawyer’s ﬁles. Agents were authorized to search
for:
   title notes, title abstracts, title rundowns; contracts of sale and/or
   assignments from Raﬀaele Antonelli and Rocco Caniglia to
   Mount Vernon Development Corporation and/or others; lien
   payoﬀ correspondence and lien pay-oﬀ memoranda to and from
   lienholders and noteholders; correspondence and memoranda to
   and from trustees of deeds of trust; lenders instructions for a
   construction loan or construction and permanent loan; dis-
   bursement sheets and disbursement memoranda; checks, check
   stubs and ledger sheets indicating disbursement upon sehle-
   ment; correspondence and memoranda concerning disburse-
   ments upon sehlement; sehlement statements and sehlement
   memoranda; fully or partially prepared deed of trust releases,
   whether or not executed and whether or not recorded; books,
   records, documents, papers, memoranda and correspondence,
   showing or tending to show a fraudulent intent, and/or
   knowledge as elements of the crime of false pretenses, in viola-
   tion of Article 27, Section 140, of the Annotated Code of Mary-
   land, 1957 Edition, as amended and revised, together with other
   fruits, instrumentalities and evidence of crime at this [time] unknown.

427 U.S. at 480–81 n.10 (emphasis added). Andresen accept-
ed the propriety of looking at every document in his posses-
sion but maintained that the italicized phrase entitled the
agents to seize anything they wanted. The Justices conclud-
ed, however, that, when read in context, the contested lan-
guage did no more than permit the seizure of any other evi-
dence pertaining to real-estate fraud, the subject of the war-
rant. Id. at 479–82.
   Just so with this warrant. It permits the search of every
document on the cell phone, which (like a computer) serves
the same function as the ﬁling cabinets in Andresen’s oﬃce.
See Riley v. California, 134 S. Ct. 2473, 2489 (2014). And as
4                                                   No. 18-2019

with ﬁling cabinets, the incriminating evidence may be in
any ﬁle or folder. That’s why courts routinely conclude that
warrants with wording similar to the one at issue here are
valid. See, e.g., Archer v. Chisholm, 870 F.3d 603, 616 (7th Cir.
2017); United States v. Hall, 142 F.3d 988, 996–97 (7th Cir.
1998); Wayne R. LaFave, 2 Search & Seizure §4.6(d) (5th ed.
2012 & Supp. 2018) (citing many other cases). It is enough,
these decisions hold, if the warrant cabins the things being
looked for by stating what crime is under investigation.
    Andresen and its successors show that speciﬁcity is a rela-
tive maher. A warrant may be thought “too general” only if
some more-speciﬁc alternative would have done beher at
protecting privacy while still permihing legitimate investiga-
tion. See United States v. Vitek Supply Corp., 144 F.3d 476, 482
(7th Cir. 1998); United States v. Bentley, 825 F.2d 1104, 1110
(7th Cir. 1987). So if the police had known that Andresen
kept all of his ﬁles about the real-estate deal in a particular
cabinet, failure to identify that cabinet in the warrant would
have violated the constitutional particularity requirement.
But a warrant need not be more speciﬁc than knowledge al-
lows. In Andresen the police did not know how the target or-
ganized his ﬁles, so the best they could do was the broad
language the warrant used. Likewise here: the police did not
know where on his phone Bishop kept his drug ledgers and
gun videos—and, if he had told them, they would have been
fools to believe him, for criminals often try to throw investi-
gators oﬀ the trail. This warrant was as speciﬁc as circum-
stances allowed. The Constitution does not require more.
                                                      AFFIRMED